Appeal by the defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered October 6, 1988, convicting him of criminal posses*793sion of a forged instrument in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at trial in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Additionally, the defendant failed to make a prima facie showing that he was entitled to a missing witness charge, as he did not establish that the missing witness’s testimony would have been material (see, People v Gonzalez, 68 NY2d 424; People v Leonardo, 151 AD2d 504). Bracken, J. P, Rubin, Rosenblatt and Miller, JJ, concur.